Citation Nr: 0109055	
Decision Date: 03/27/01    Archive Date: 04/03/01

DOCKET NO.  97-27 186A	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Washington, DC


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for a stomach 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. Osborne, Counsel


INTRODUCTION

The veteran had active military service from September 1973 
to October 1975.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a June 1996 rating 
decision by the RO which denied service connection for 
hypertension and also denied service connection for a 
"gastrectomy".  The RO later indicated that the latter 
issue involved whether new and material evidence had been 
submitted to reopen a previously denied claim for service 
connection for a stomach disorder now claimed as gastrectomy.  
The Board notes that at a January 1999 Board hearing, the 
veteran clarified that he had never had a gastrectomy or 
other stomach operation, and thus the issue is whether new 
and material evidence has been submitted to reopen the claim 
for service connection for a stomach disorder.

The Board remanded the case to the RO in May 1999 for further 
development, and the case was subsequently returned to the 
Board.  The veteran testified at another Board hearing in 
December 2000.


REMAND

In June 1996, the RO denied the claim of service connection 
for hypertension as not well grounded.  On November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
Among other things, this law eliminates the concept of a 
well-grounded claim and redefines the obligations of the VA 
with respect to notice to a claimant and the duty to assist.  
This change in law is applicable to all claims filed on or 
after the date of enactment of the law, or filed before the 
date of enactment and not yet final as of that date.  Id.  
Because of the change in the law, a remand is required for 
compliance with the notice and duty to assist provisions 
contained in the new law.  See Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096 (2000) 
(to be codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, 
and 5107).  In addition, because the RO has not yet 
considered whether any additional notification or development 
action is required under the Veterans Claims Assistance Act 
of 2000, it would be potentially prejudicial to the appellant 
if the Board were to proceed to issue a decision at this 
time.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

In May 1999, the Board remanded to the RO the claim of 
service connection for hypertension and also the application 
to reopen the claim of service connection for a stomach 
disorder.  Part of the development was to include obtaining 
hospital records from the veteran's period of service.  The 
development also was to include obtaining VA treatment 
records, particularly those from the year after the veteran's 
service.  Following the May 1999 Board remand, the RO 
requested hospital reports covering the period of November 
1974 to July 1999, from the Kimbrough Army Hospital in Fort 
Meade, Maryland.  The RO also requested VA outpatient 
treatment records from the Washington, DC VA medical center 
(VAMC) covering the period of October 1975 to the present.  
In July 1999, Kimbrough Army Hospital stated that the 
veteran's records had been forwarded to the National 
Personnel Record Center (NPRC).  In November 1999, the RO 
submitted a second request for VA outpatient treatment 
records covering the period of October 1975 to the present.  
As a result of the RO's request, the VAMC submitted medical 
records covering the period of 1977 to 1999.  In December 
1999, the NPRC, in response to the RO's request for Kimbrough 
Army Hospital records for the period from November 1974 to 
July 1999, stated that it needed specific dates of treatment 
in order to search for the hospital records.  The RO did not 
make another request for the records from the NPRC.  (The 
Board notes that the veteran reports treatment during service 
at Kimbrough Army Hospital for 30 to 45 days beginning in 
November 1974; he was separated from service in October 1975; 
and the request for records from Kimbough Army Hospital 
should have been narrowed to the time of claimed treatment 
during service.)

In May 2000, the veteran's representative noted that the RO 
had not completely complied with the instructions in the 1999 
Board remand and that the case must once again be remanded 
for full compliance.  During a December 2000 Board hearing, 
the veteran's representative noted that the RO never 
responded to the NPRC's request for specific dates concerning 
the veteran's hospitalization in service.  Moreover, it is 
not clear whether an adequate search has been made for VA 
treatment records during the period immediately after the 
veteran's service.

Given the foregoing, and due to lack of full compliance with 
the last remand, the Board finds that another remand is 
required to attempt to obtain additional service medical 
records and VA treatment records.  See, Stegall v. West, 11 
Vet. App. 268 (1998); Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096 (2000) (to be 
codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 
5107). 

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should contact the Washington, 
DC VAMC and request all outpatient 
medical records concerning the veteran 
covering the period from October 1975 to 
1977.  If there are no records existing 
for this period of time, a statement to 
this effect should be placed in the 
record.

2.  The RO should again contact the NPRC 
and request all available records of the 
veteran's hospitalization at Kimbrough 
Army Hospital (claimed to be for 30 to 45 
days beginning in November 1974).  If the 
NPRC needs more detailed information to 
search for the records, the RO should 
obtain such from the veteran.  If, after 
a thorough search, no additional service 
medical records can be found by the NPRC, 
a statement to this effect should be 
placed in the record.

3.  The RO should ensure that any other 
notification and development action 
required by the Veterans Claims Assistance 
Act of 2000 is completed with respect to 
the veteran's claims.  

4.  After the foregoing, the RO should 
review, on the merits, the veteran's 
claim for service connection for 
hypertension.  The RO should also review 
his application to reopen the claim for 
service connection for a stomach 
disorder.  If the determination is 
adverse to the veteran, he and his 
representative should be provided with a 
supplemental statement of the case, and 
given an opportunity to respond, before 
the case returned to the Board for 
further appellate consideration.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	L. W. TOBIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


